Citation Nr: 0617421	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed asbestos-
related lung disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision.  

In February 2006, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran did not manifest complaints or findings 
referable to a lung disorder in service on for many years 
thereafter.  

3.  The veteran currently is not shown to suffer from 
asbestos-related lung pathology that is related any event or 
incident of his period of military service during World War 
II.  



CONCLUSION OF LAW

The veteran is not shown to have an asbestos-related lung 
disability due to disease or injury that was incurred in or 
aggravated by his period of active military duty.  38 
U.S.C.A. §§ 1110,5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2005).  Regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The Board notes that the initial adjudication of the claim in 
October 2000 predated VCAA.  Nevertheless, in March 2001, 
October 2002 and November 2002, the RO sent the veteran 
letters in which he was informed of the requirements needed 
to establish service connection, specifically for asbestos-
related claims.  

In accordance with the requirements of VCAA, the letters 
collectively informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No additional relevant private medical evidence was received 
from the veteran.  Under the facts of this case, the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  In the November 2002 notice 
letter, the veteran was asked to send "information about 
additional evidence or to submit additional evidence 
yourself."  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

Moreover, since the veteran's claim for service connection 
for an asbestos-related lung disease is being denied, no 
disability rating or effective date will be assigned.  
Consequently, there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran has been 
accorded VA examinations in order to determine whether there 
is a nexus between any asbestos-related lung disease and 
service.  

The veteran was scheduled to appear at a personal hearing; 
however, he later cancelled his request and did not make 
arrangements to reschedule his hearing.  In August 2005, the 
Board referred this case for a Medical Opinion from the 
Veterans Health Administration (VHA) that was received in 
October 2005.  

As noted, the veteran was notified and requested to send any 
medical records that he may have in his possession.  There is 
no indication that additional, obtainable, relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims file with 
respect to the issues decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA was unable to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp.  
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006).  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  

Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).  

In accordance with these provisions, in March 2001, the RO 
send the veteran questions, asking him to describe his 
exposure to asbestos and treatment for an asbestos related 
disease.  An undated response detailed his in-service and 
post-service asbestos exposure.  

The veteran asserts that he currently suffers from asbestos-
related lung disease due to exposure to that substance during 
his duty in the military service.  In his written statements, 
he reports that, while serving aboard the USS Method and the 
USS Midway, he fixed asbestos around water and steam pipes 
and sprinkler systems.  

The veteran also reports working with asbestos in confined 
areas with no protection.  The Board notes that the veteran's 
notice of separation reflects service aboard the USS Method 
and Midway.  

A careful review of the service medical records shows that 
they are negative for complaints or findings of a lung 
disorder.  The separation examination performed in March 1946 
reported that his lungs were normal.  A chest X-ray study was 
neagative.  

Following service, from 1946 to 1959, the veteran also is 
shown to have worked as a maintenance and steam pipe welder 
using asbestos products without the benefit of respirators or 
concern for exposure.  

From 1959 to 1970, the veteran reported having employment as 
a welder and welding supervisor that required the use of 
asbestos blankets without protection.  

Finally, from 1970 to 1989, the veteran was employed as a 
boiler tender and plant supervisor where he sustained further 
exposure to asbestos without the use of asbestos protection.  

Further, the veteran claimed that, in 1987, a private 
physician told him he had "asbestos around edge of lungs" 
and that he had had ongoing medical treatment for chronic 
cough and shortness of breath.  

The medical records after military service do not contain any 
medical evidence of any respiratory complaints or asbestos-
related lung disease.  The veteran's service personnel 
records reflect his service as a ship-fitter.  In the 
veteran's initial claim received in August 2000, the veteran 
indicated "asbestos exposure USS Midway."  

In a June 1956 VA asbestos qualification evaluation, it was 
noted that the veteran "ha[d] not been assigned to a 
position which require[d] medical qualifications yearly."  

The Board has reviewed the veteran's private and VA medical 
records dated from 1994 to the present.  In three separate 
occupational health questionnaires dated in approximately 
1993 or 1994, the veteran indicated that he had started 
smoking at age 12 and quit at age 55.  He also reported 
exposure to asbestos at the age of 20.  

The examination findings, on all three occasions, were 
reported as normal for chest congestion, crackles and 
wheezes.  His spirometry findings on the termination 
examination were reported as FVC at 92 percent and FEV1 at 99 
percent.  

In a May 1998 letter from the veteran's treating physician, 
it was noted that chest x-ray findings showed slight 
thickening of the lining of the lung on the left that was 
seen in many patients with asbestos exposure.  

The doctor added that this finding "[did] not mean that 
asbestos ha[d] harmed the lung itself in any way."  The 
doctor noted that his lung function tests were "completely 
normal" and that "asbestos [was] not causing scarring 
within the lung (just on the outside of the lung)."  

In a letter dated in October 2000, the veteran's private 
treating physician reported that he diagnosed the veteran 
with chronic obstructive pulmonary disease (COPD) with a 
history of asbestosis.  

In a September 1997 evaluation, the veteran was noted to have 
a 30-year, 1 pack per day history of cigarette smoking.  It 
was noted that the veteran "worked extensively in asbestos 
and he ha[d] had many jobs during his long employment 
career."  

The physician noted the occupational lung disease evaluations 
that found "nothing consistent with asbestosis on his 
exam."  A chest x-ray study revealed heart size within 
normal limits and essentially clear lungs.  

His spirometry was reported as normal with FVC at 87 percent 
and FEV1 at 106 percent of predicted.  The physician 
presented possible diagnoses of asthma, esophageal disease, 
allergic rhinitis and aspirin sensitivity.  

On chest x-ray study in November 2000, the examiner noted 
small peripheral lung cysts with no significant interstitial 
lung disease, infiltrate or bronchiestasis.  

On VA examination in April 2001, the examiner noted a review 
of the veteran's claims file, that included a summarization 
of the evidence addressed hereinabove.  

Based on the veteran's medical history, the examiner 
concluded that the evidence reflected no evidence that the 
veteran had asbestosis or a pulmonary disability consistent 
with asbestosis exposure.  

The examiner noted that this "[did] not mean that he ha[d] 
not had an exposure to asbestos, it simply [meant] that there 
[was] no evidence to diagnose him as having a problem at this 
point from the asbestos exposure."  

In a private CT scan of the lungs, dated in October 2001, the 
radiologist reported no evidence of early lung cancer.  The 
radiologist identified bilateral patchy foci of subpleural 
atelectasis or scarring.  

In a letter dated in August 2002 from the veteran's treating 
physician, it was noted that the veteran "[had] been 
diagnosed to have pulmonary asbestosis."  

The doctor indicated that the veteran had been exposed to 
asbestosis during his younger years in the workplace and that 
recent pulmonary function tests showed FVC at 72 percent of 
predicted and FEV1 at 77 percent of predicted.  His lung 
volume was reduced to 72 percent, demonstrating a mild 
restrictive ventilatory defect.  

The doctor also noted that a computed tomography (CT) scan 
showed bilateral patchy areas of the subpleural space with 
associated scarring.  A chest x-ray study showed interstitial 
fibrosis and atelectasis (collapse of part or all of a lung 
by blockage of the air passages or by very shallow 
breathing).  

The clinical records from this doctor revealed left and right 
cardiac catherization with no subsequent findings of 
pulmonary hypertension.  In a July 2002 follow-up note, the 
veteran's progressive dyspnea was attributed to asbestosis 
due to lack of evidence of pulmonary hypertension or 
obstructive coronary artery disease.  

In a letter dated in August 2002, the veteran was examined by 
a private cardiopulmonologist.  The veteran reported having a 
35-year history of handling asbestos from his work in 
factories, paper mills, welding and border houses.  He also 
reported a 25- to 30-year history of cigarette smoking.  

On examination, the veteran had mostly clear lungs with 
slightly diminished sounds but no other adventitious breath 
sounds.  His spirometry revealed an increase in the FEV1/FVC 
ratio with an FVC of 57 percent of predicted that was 
"suggestive of a moderate restrictive component."  The 
chest x-ray study revealed an enlarged heart without 
significant asbestos changes.  

The doctor's diagnostic impression was that of dyspnea with 
chronic cough and phlegm consistent with COPD and chronic 
bronchitis, questionable sleep apnea, and history of 
asbestosis with no current x-ray evidence of this disease.  

In a December 2002 private treatment note from the veteran's 
private treating physician, it was reported that the veteran 
had a history of COPD with chronic cough and phlegm.  

The veteran's overall symptoms were noted to have improved 
with follow up pulmonary function tests showing negative 
findings for any significant COPD or restrictive lung 
disease.  

The veteran was noted to have some dyspnea associated with 
palpitations that the doctor opined was likely associated 
with arrhythmia for which the veteran was currently treated.  

The VA outpatient treatment records dated from April 2001 to 
November 2003 reflect complaints of worsening shortness of 
breath.  In an April 2001 primary care note, the VA doctor 
noted the veteran's extensive private workup for cardiac and 
pulmonary causes of his dyspnea.  

The VA doctor noted her belief that the veteran's dyspnea was 
"age-related decline in lung function combined with his past 
smoking history."  

In a July 2002 attending note, the veteran still complained 
of having shortness of breath of unknown etiology despite 
cardiac and pulmonary workups.  An examination of the lungs 
was normal.  

The private treatment records dated from 2003 to 2004 reflect 
ongoing treatment for the veteran's COPD, interstitial lung 
disease, mucusy cough, among other conditions.  

In a January 2004 chest x-ray report, the radiologist noted 
cardiomegaly with mild increase in the interstitial markings 
of the lungs.  An examination of the lungs revealed 
occasional rhonchi but no rales or wheezing.  The veteran had 
no complaints of chest pain or significant shortness of 
breath.  

In a private CT scan dated in September 2004, the radiologist 
noted the presence of right upper lobe nodule.  In an October 
2004 nuclear medicine positron-emission tomography (PET) 
scan, the examiner noted a suspicious hypermetabolic spot in 
the right upper lobe that could represent a neoplastic 
process.  In November 2004, a right lung lesion biopsy report 
reflected no evidence of malignancy.  

In July 2005, the Board referred this case for a Medical 
Opinion from the Veterans Health Administration (VHA).  In 
October 2005, the specialist noted that the veteran's claimed 
asbestos exposure was sufficient to have placed him at risk 
for the development of asbestosis and/or asbestos-related 
lung disease.  His family history and allergies were noted to 
be non-contributory.  

The examiner noted a 30 pack-year history of cigarette 
smoking and summarized the pertinent laboratory findings 
dated back to 2000.  

The specialist opined that the veteran had been examined on 
numerous occasions and had minimal respiratory symptoms and 
complaints.  The veteran had no persistent abnormal lung 
sounds by physical examination or clubbing of his fingers or 
toes.  His lung function, including spriometry, lung volumes, 
diffusion and pulse oximetry values had been relatively 
stable.  

Specifically, the specialist noted that his most recent 
spriometry values dated in June 2004 were normal (FVC at 86 
percent and FEV1 at 97 percent with FEV1/FVC at 80 percent).  

The veteran's total lung capacity was noted to be minimally 
reduced with DLCO values upon inspection of available 
tracings show that 85 percent of the vital capacity was not 
reached during testing and that the values noted were 
unreliable.  

The specialist reported that the veteran's pulse oximetry 
values had "all been normal both at rest and with ambulation 
and would be not be consistent with the presence of 
significant interstitial lung disease."  

With regard to the multiple CT scans, they had remained 
stable with no evidence of interstitial fibrosis or 
significant pleural disease consistent with asbestos related 
lung disease.  The multiple sub-pleural blebs had been 
described by CT scan and were found to be consistent with the 
effects of the veteran's 30 pack years of cigarette smoking 
and not related to asbestos exposure.  

The specialist opined that the medical evidence did not 
support a diagnosis of asbestosis related lung disease and 
that there was no evidence of COPD by lung function testing.  
The veteran was noted to have evidence of cardiac disease 
that was likely responsible for his complaint of dyspnea with 
exertion.  

In a letter dated in February 2006 from a private doctor, it 
was noted that the veteran had been under his care for the 
past several years.  

The doctor noted that the veteran had interstitial lung 
disease, asbestos exposure, COPD, hypertension, coronary 
artery disease, cerebrovascular accident/transient ischemic 
attack, severe degenerative joint disease, GERD and prostate 
cancer.  

The doctor opined that, due to the veteran's ongoing complex 
medical problems, his ability to perform strenuous physical 
activities was greatly diminished.  

In a letter dated in February 2006 from another doctor, it 
was noted that the veteran was a pulmonary patient treated 
for underlying medical pulmonary problems including right 
upper lobe nodule, left lingular pulmonary bronchiectasis, 
interstitial lung disease and mild COPD.  The veteran was 
noted to have increasing respiratory symptoms with escalating 
medications.  

In this case, the veteran asserts that he currently has an 
asbestosis-related lung disease due to exposure in connection 
with duties during service in World War II.  

As a layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion in this case, to include whether he currently has an 
asbestos-related lung disease due to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Further, the fact remains that there is no competent evidence 
on file linking any asbestos-related lung disease to any 
incident or event of his service, despite the veteran's 
assertions of such.  

The veteran's discharge physical examination was entirely 
negative for any respiratory complaints or clinical findings.  
A chest x-ray study at this time was noted to be negative.  

Also, there is no medical evidence of any respiratory 
complaints, treatment or diagnosis until the 1990's, over 40 
years after the veteran's discharge from the military in 
1946.  The Board also notes that, during this period, the 
veteran reported having had extensive post-service, job-
related asbestos exposure.  

In this regard, the Board notes that the medical evidence 
that includes a recently obtained VHA specialist's opinion, 
opines that the veteran's progressive dyspnea has been 
related to his long history of cigarette smoking combined 
with age-related decline in his lung function.  

It is clear that the veteran has had exposure to asbestos, 
but the great weight of the medical evidence does not support 
a finding that he suffers from a current lung disability due 
to any asbestos exposure during his period of active service 
during World War II.  

In fact, this was reported in a May 1998 letter from a 
treating physician, and echoed in the opinion offered in the 
VA examination report dated in April 2001.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for asbestos-related lung 
disease, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for asbestos-related lung disease is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


